—In an action to recover damages for personal injuries, etc., the defendant appeals from a judgment of the Supreme Court, Kings County (Leone, J.), entered May 27, 1997, which, upon a jury verdict, is in favor of the infant plaintiff and against it in the principal sum of $385,630.88.
Ordered that the judgment is affirmed, with costs.
The infant plaintiff sustained severe burns on her left arm when she came into contact with an exposed steam pipe in her living room.
Contrary to the defendant’s contentions, the verdict as to liability was not against the weight of the evidence (see, Nicastro v Park, 113 AD2d 129). Further, the court did not err by admitting into evidence a photograph of the plaintiffs arm, which assisted the jury in assessing the extent of her injury (see, Gallo v Supermarkets Gen. Corp., 112 AD2d 345, 348; Caprara v Chrysler Corp., 71 AD2d 515, 522, affd 52 NY2d 114).
The defendant’s remaining contentions are without merit. Ritter, J. P., Goldstein, McGinity and Luciano, JJ., concur.